Citation Nr: 1209609	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-18 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status-post left anterior cruciate ligament (ACL) repair with high tibia osteotomy and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to August 2005.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Philadelphia, Pennsylvania, which granted service connection for status post left ACL repair with high tibia osteotomy with a non-compensable evaluation, effective September 1, 2005.  In a subsequent October 2006 rating decision, the Pittsburgh, Pennsylvania RO granted service connection for arthritis of the left knee and combined this disability with the Veteran's already service-connected status post left ACL repair.  In a third rating decision, dated May 2007, the Pittsburgh RO increased the Veteran's disability evaluation to 10 percent, effective September 1, 2005.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation for status post left ACL repair with high tibia osteotomy and arthritis remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In March 2010, a hearing was held before the undersigned Veterans Law Judge at the Pittsburgh RO.  A transcript of this proceeding has been associated with the claims folder.

The Board has previously considered this claim.  In July 2010, the Board remanded the Veteran's claim for additional development, specifically, to afford him another VA examination to determine the severity of his left knee disability.  This was accomplished in August 2010, and in April 2011, the Appeals Management Center ("AMC") in Washington, DC, issued in Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  In a separate rating decision, dated April 2011, the AMC granted a separate rating for left knee instability, with an initial evaluation of 10 percent, effective August 4, 2010.  The claims folder has been returned to the Board for further appellate consideration.
FINDING OF FACT

Throughout the period on appeal, the Veteran's status-post left ACL repair with high tibia osteotomy and arthritis has been manifested by objective findings of significant pain, instability, crepitus and some atrophy, and subjective complaints of swelling, without objective evidence of loss of range of motion, flare-ups, or fatigue, lack of endurance, weakness, lack of coordination or decrease in degrees of range of motion upon repetitive motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for status-post left ACL repair with high tibia osteotomy and arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5260, 5003 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

However, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven; therefore, 38 U.S.C.A. 
§ 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Here, the Board notes that a pre-adjudication notice letter, dated October 2005, advised the Veteran of how to substantiate his original claim for service connection, including what VA would do to assist him in obtaining evidence, as well as both his and VA's responsibilities for acquiring such evidence.  A subsequent letter, dated September 2006, following the Veteran's notice of disagreement with the initial assigned rating, also provided an explanation of how VA assigns both the effective date and disability rating elements of a claim, thus satisfying the requirements of Dingess/Hartman.  

      B.) Duty to Assist

The Board is satisfied that the VA duty to assist has been met.  The claims folder contains the Veteran's service treatment records and post-service VA joints examination reports, dated October 2005 and August 2010.  The claims file also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the October 2005 examination report shows that, although the VA examiner provided a thorough physical evaluation, she apparently did not have access to the Veteran's claims folder, and thus, would have been unable to review his service treatment records.  The August 2010 examination report, however, indicates that the examiner reviewed the pertinent evidence of record, including the service treatment records, elicited from the Veteran his history of left knee symptomatology and treatment, reviewed diagnostic test results, and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the examination reports, taken together, are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim. 
II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 also provides that consideration be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include such symptoms as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2011).

Arthritis due to trauma, and substantiated by x-ray evidence, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2011).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's service-connected status-post left ACL repair with high tibia osteotomy and arthritis has been evaluated pursuant to 38 C.F.R. § 4.71a, DCs  5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added, under DC 5003. 

Under DC 5260 (leg, limitation of flexion), a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent evaluation applies where flexion is limited to 15 degrees.

Under DC 5261 (leg, limitation of extension), a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  Greater evaluations are provided for greater limitation of extension.

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (recurrent subluxation or lateral instability); rating a knee disability under both of these codes does not amount to pyramiding under 
38 C.F.R. § 4.14 (2011).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

The Veteran contends that his status-post left ACL repair with high tibia osteotomy and arthritis is of greater severity than the current 10 percent rating contemplates.  Specifically, he states that he has been experiencing constant, increased pain and occasional swelling.

Review of the claims folder reveals that, in April 2000, during active duty service, the Veteran underwent a left ACL repair with high tibia osteotomy; he has not undergone any additional surgical procedures.  In October 2005, pursuant to his claim of entitlement to service connection, the Veteran was afforded a VA examination.  Although he said that he felt that the surgery had been successful, he nevertheless reported constant left knee pain as high as 6 or 7 on a scale of 1-10.  He noted, however, that he only used over-the-counter pain medication, which kept his pain steady at a level 2.  He denied experiencing flare-ups, but said he experienced some minor swelling daily.  While he said that navigating stairs caused additional pain, he added that his left knee condition did not noticeably affect his occupation (farm hand) or daily activities of living.  Upon physical examination of the left knee, the examiner observed it was cool to the touch without erythema, increased temperature or edema.  There was, however, perceptible crepitus and substantial pain on deep palpation.  Extension was normal at zero degrees and flexion was normal at 140 degrees.  Although there was also evidence of a 17-cm surgical scar, slightly hypopigmented to surrounding skin, it was noted that there was no elevation (i.e., not raised) and no pain on palpation.  The Veteran displayed a steady gait without antalgia or limp.  X-rays of the left knee were not available for analysis.  The diagnosis was left high tibia osteotomy with post-surgical changes, including evidence of surgical metalware.

The claims folder does not contain any private or VA outpatient or inpatient post-service treatment records.

In August 2010, the Veteran was afforded a second VA examination pursuant to the current claim of a worsening of his disability.  He reported worsening pain over the previous two years along with on and off effusions and swelling and occasional flare-ups.  While he reported that he was not undergoing any current treatment for the left knee, he noted that he wore a functional ACL brace during his work as a full-time farm hand, but used no other ambulatory devices.  He said there was no limit as to the distance he could walk or length of time he could stand, but added that other people may have to do whatever work he could not accomplish on the farm; he said that he usually just "work[ed] through the pain."  The disability, however, did not impact his usual activities of daily living outside of the constant achiness and pain in the left knee.  Upon physical examination, he was found to have full range of motion without any increased pain, weakness, incoordination, lack of endurance, loss of range of motion or fatigability with repetitive motion.  The examiner, however, observed that he demonstrated objective signs of instability.  X-rays of the left knee revealed the presence of well-placed surgical metalware without evidence of progression of osteoarthritis (since the previous VA examination in 2002).  In this regard, however, the examiner noted that the Veteran brought left knee x-rays from 2000, which, when compared to the latest films, clearly revealed decreased joint space narrowing bilaterally, more significant on the medial side.  The examiner also noted that there was some left leg atrophy.  The diagnosis was left knee arthritis, status-post ACL repair with high tibial osteotomy; the VA examiner specifically noted that the Veteran's pain was secondary to progression of his osteoarthritis.  Moreover, he stated that secondary to the osteoarthritis, which resulted from the ACL tear and eventual progression of osteoarthritis, the Veteran did have significant pain and some limitation of his day-to-day occupational activities.

III.  Conclusion

Based on a review of the evidence of record, the Board concludes that a disability evaluation in excess of 10 percent for status-post left ACL repair with high tibia osteotomy and arthritis is not warranted at any time during the period on appeal.

In this regard, as discussed above, the Board notes that the Veteran's current rating of 10 percent was assigned under DC 5003, which provides for a 10 percent rating where there is degenerative arthritis established by x-ray findings, but limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes.  In this case, however, the evidence demonstrates that at no time during the course of the current appeal was the Veteran found to have any limitation of motion of his left knee.  Rather, during both the October 2005 and August 2010 VA examinations, despite the fact that the examiners noted that there was objective evidence of pain, the range of motion for his left knee was found to be from 0-140 degrees, which is the normal range of motion for the knee.  Further, as there is not involvement of two or more major joints, a basis for a rating of 10 percent, in the absence of limitation of motion, under DC 5003 is not presented.  Moreover, during both examinations, there were no findings of fatigue, lack of endurance, weakness, lack of coordination or decrease in degrees of range of motion upon repetitive motion, which, if present, could possibly warrant a higher disability rating.  See Deluca, supra.  In addition, while the Board notes that the 2010 examiner opined that the Veteran experienced significant pain and some limitation of his day-to-day occupational activities secondary to his osteoarthritis pain, the Veteran himself reported that, although he experienced chronic, daily left knee pain, it was not such that it interfered either with his occupational activities or activities of daily living.  Moreover, as discussed above, the objective medical evidence indicates that, despite the daily pain, it was not so significant as to limit the Veteran's range of motion to less than normal.  As such, the Board finds that the 10 percent rating currently assigned under DC 5003 already contemplates the degree of functional loss due to pain demonstrated.  Additionally, because both flexion and extension were found to be within normal limits, the Veteran does not warrant even a noncompensable evaluation under DCs 5260 or 5261.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's status-post left ACL repair with high tibia osteotomy and arthritis.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes relating to knee disabilities include DC 5257 (for recurrent subluxation or lateral instability), 5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  While there has never been objective evidence of semilunar, dislocated cartilage with frequent episodes of locking pain and effusion, removal or symptomatic semilunar cartilage, or genu recurvatum, DCs 5258, 5259 or 5263 are not applicable.  However, during the August 2010 examination, the Veteran was found to have objective evidence of left knee instability.  As discussed above, VA regulations provide that a claimant who has both arthritis and instability of the same knee may be rated separately under DC 5003 and DC 5257 as long as there is an additional compensable disability.  As noted above, in the April 2011 rating decision, a separate disability rating of 10 percent was awarded under DC 5257, effective August 4, 2010, for the Veteran's instability of the left knee.  However, because the assignment of this award has not been appealed to the Board, neither the disability rating, nor the effective date, is currently before the Board.

 The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected left knee disability is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by disability.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  As noted during both the October 2005 and August 2010 examinations, the Veteran was working as a farm-hand.  Although he reported that he had difficulties with navigating stairs and engaging in other tasks (during the 2010 examination, he mentioned that he had difficulty lifting very large amounts of weight), he said that he was nonetheless able to perform his job duties.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim of entitlement to an initial disability evaluation in excess of 10 percent for status-post left ACL repair with high tibia osteotomy and arthritis.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for status-post left ACL repair with high tibia osteotomy and arthritis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


